Citation Nr: 1107492	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Because less than the maximum available benefit for a schedular 
rating was awarded the aforementioned issues are properly before 
the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the above issues were remanded by the Board 
in January 2009 for further evidentiary development.  As will be 
further explained below, the requested development with regard to 
the issue of entitlement to an initial compensable rating for 
costochondritis was achieved, as such that issue is now ready for 
appellate review.  With regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
changes of the lumbosacral spine, the Board notes that the proper 
development was not achieved and as such, the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
degenerative changes of the lumbosacral spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected costochondritis, chest pain, is 
presently manifested by occasional episodes of subjective pain, 
without evidence of any limitation of motion, including as a 
result of pain and dysfunction, some tenderness on palpation, and 
is productive of a slight level of impairment.




CONCLUSION OF LAW

A compensable rating for costochondritis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.73 
Diagnostic Codes 5099-5010, 5321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in May 2003 and February 2009 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence that would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (CAVC or Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The February 2009 letter provided this 
notice to the Veteran.

The Board observes that the May 2003 letter was sent to the 
Veteran prior to the March 2004 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
this regard, the notice provided in the February 2009 letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and 
after the notice was provided the case was readjudicated and a 
May 2010 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, private treatment 
records and VA examination reports are associated with the claims 
folder.

In January 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to provide the 
Veteran with correct notice regarding her claims, request 
information from the Veteran to support her claims, afford the 
Veteran with orthopedic and neurological examinations to 
determine the current degree of severity of both currently 
service-connected disabilities of costochondritis and 
degenerative changes of lumbar spine.  Additionally the Board 
requested that the RO adjudicate the Veteran's service-connected 
degenerative changes of the lumbar spine under both the old and 
revised rating criteria for the musculoskeletal system.  
Specifically the RO was to consider that the old rating criteria 
provided for separate ratings for the lumbar and thoracic spine 
and as such a separate evaluation for the thoracic spine needed 
to be adjudicated.  The requested notice was provided to the 
Veteran and the Veteran was provided with ample opportunity to 
provide information to support her claims.  The Board further 
notes that the Veteran was afforded a VA examination to determine 
the current severity level of the aforementioned service-
connected disabilities.  As such the Board finds that the issue 
of costochondritis is ready for appellate review.  However, as 
will be further explained in the Remand section below, the RO 
failed to address both the old and revised rating criteria with 
respect to the issue of degenerative changes of the lumbar spine.  
As such, the issue of entitlement to an increased rating for 
degenerative changes of the lumbar spine must be remanded.  

The Veteran was afforded VA examinations in accordance with her 
claims in February 2004, April 2009 and July 2009.  38 C.F.R. § 
3.326(a) (2010).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  
As noted below, the Board finds that the VA examinations obtained 
in this case are more than adequate, as they consider all of the 
pertinent evidence of record, and provide a complete rationale 
for any evaluations provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to a compensable 
rating for costochondritis has been met.  38 C.F.R. § 3.159(c) 
(4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its January 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's costochondritis.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  As 
such, in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service-connected costochondritis.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007)

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  In considering the severity of a disability, it is 
essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2010). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Powell v. West, 13 
Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  As will be further explained below, in making the 
determination to deny a compensable rating for the issue of 
costochondritis, the Board notes that it took into account the 
Veteran's complaints of pain, and was cognizant of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has 
reported intermittent pain attributed to her costochondritis, as 
mentioned previously, pain is taken into account in the schedular 
ratings as it is generally present with these types of 
disabilities.

The Board notes, initially, that VA's rating schedule does not 
include criteria for the evaluation of costochondritis, however, 
as noted above, the schedule does provide for analogous ratings 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  
In consideration of the nature of the disability at issue, the 
Board finds that musculoskeletal codes pertaining to the chest 
region can therefore be applied to determine the applicable 
rating.  As such, the Board finds that the most appropriate 
Diagnostic Code for the Veteran's costochondritis appears to be 
5321, for muscle group XXI, muscles of respiration, because of 
the similar anatomical location and symptomatology.  The Board 
acknowledges, however, that the Veteran's costochondritis is 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5010.  

According to the policy in the schedule, when a disability is not 
specifically listed, the Diagnostic Code will be "built up," 
meaning that the first 2 digits will be selected from that part 
of the schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 
(2010).  For example, Diagnostic Code 5099 is used to identify 
unlisted diseases of the musculoskeletal system.  Additionally, 
in the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself.  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic 
code in this case therefore indicates that an unlisted disorder 
under Diagnostic Code 5099 is the service-connected disorder and 
that the disorder at issue is being rated under Diagnostic Code 
5010.  

As noted, costochondritis may be rated as a musculoskeletal 
disability under 38 C.F.R. § 4.71a, or alternatively as a muscle 
disability under 38 C.F.R. § 4.73.  However, under either 
analysis, a compensable rating is not warranted.  As will be 
discussed, musculoskeletal disabilities are rating on limitation 
of motion.  As no limitation of motion has been reported, a 
compensable rating is not warranted.  Further, with regard to 
symptoms analogous to muscle injury residuals, the evidence does 
not indicate more than slight impairment as indicated by the 
objective evidence of record.

Diagnostic Code 5010 pertains to arthritis due to trauma 
substantiated by x-ray findings and is to be rated as 
degenerative arthritis.  Traumatic arthritis (Diagnostic Code 
5010) is evaluated according to Diagnostic Code 5003, which 
pertains to degenerative arthritis.  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint involved.  However, if the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating will be applied if limitation of motion is 
established by X-ray findings and objective evidence of 
limitation of motion, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  

Diagnostic Code 5321 addresses muscle injuries to Group XXI 
muscles of respiration:  Thoracic muscle group.  The function of 
these muscles is for respiration.  Under Diagnostic Code 5321, a 
0 percent evaluation is assigned for a slight muscle disability; 
a 10 percent evaluation is assigned for moderate muscle 
disability; and a 20 percent evaluation is assigned for a 
moderately severe or severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2010).

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle 
disabilities as slight, moderate, moderately severe, or severe.  
The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. 
§ 4.56(c) (2010).  Slight disability of muscles results from a 
simple wound of muscle without debridement or infection.  38 
C.F.R. § 4.56(d)(1) (2010).  Moderate disability of the muscles 
results from through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2) (2010).  Moderately severe disability of muscles 
results from through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe 
disability of the muscles results from through and through or 
deep penetrating wound with extensive debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring 
and binding.  It requires ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby muscles in 
the wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).

The Veteran was initially afforded a VA examination in February 
2004, the report of which notes that the Veteran had pain to 
palpation in the lower sterna and costochondral area in the 
anterior chest wall consistent with costochondritis.  The 
examiner diagnosed the Veteran with costochondritis and noted 
that the Veteran had pain associated with her costochondritis 
that she reported never totally goes away and had gradually 
gotten worse.  The Board notes that there is no indication in the 
examination report that the pain the Veteran experiences, in 
conjunction with her costochondritis, produces any limitation of 
motion or function.  

The Board notes that the Veteran was subsequently afforded an 
April 2009 VA examination for orthopedic and neurological 
conditions at which the Veteran noted that her costochondritis 
bothered her intermittently and at times, unexpectedly, presented 
as a sharp pain in the middle of her chest.  The Veteran denied 
that the pain inhibited her from any particular activities.  The 
Veteran did not currently receive any treatment for this 
condition.  Upon examination of the thoracic sacrospinalis 
muscles it was determined that the Veteran did have some 
tenderness on both the right and left.  There was no other 
indication that the Veteran had any muscle pain involving any 
spinal or respiratory muscles.  The examiner's diagnosis noted 
that the Veteran had costochondritis or atypical chest pain that 
had minimal significant effects on her usual occupation and did 
not prevent the Veteran from carrying out activities of daily 
living and occupational duties.  The examiner also opined that it 
was feasible that her degenerative changes to her thoracic spine 
may cause a somatic referral pattern causing her costochondritis.  
The examiner further opined that the Veteran's costochondritis 
caused a slight impairment as it did flare up and create pain for 
her, but did not inhibit her activities of daily living and 
therefore was not severe enough to cause moderate impairment.

Finally, the Board notes that the Veteran was afforded a July 
2009 VA examination with respect to her claims for fibromyalgia.  
While the examination was not specifically done in conjunction 
with her claim for costochondritis, the examination report did 
note that the Veteran had widespread musculoskeletal pain, 
including in her chest area.  Upon examination it was determined 
that the Veteran had diffuse tenderness of the upper and lower 
back muscles consistent with her back condition, but no 
tenderness in the area of her arms or chest.  As such, the Board 
notes that upon examination there was no indication that the 
Veteran had any tenderness with regard to muscles in her chest 
area.

Based upon the evidence of record, the Veteran's service-
connected costochondritis, chest pain, is presently manifested by 
occasional episodes of subjective pain, and without evidence of 
any limitation of motion, including as a result of pain and 
dysfunction and some tenderness shown on examination.  Although 
the Veteran has reported episodes of chest wall pain after 
exertion, there is no objective evidence of any limitation of 
motion or function as a result of this disorder.  Therefore, the 
Board finds a compensable rating under 5099-5010, for the 
Veteran's service-connected costochondritis, chest pain, is not 
warranted.

Additionally, the Board finds that the a compensable evaluation 
is not warranted under Diagnostic Code 5321 for Group XXI muscle 
injuries, where the Veteran is not shown to have symptoms 
analogous to a moderate disability of the muscles of respiration.  
38 C.F.R. §§ 3.73, Diagnostic Code 5321, 4.56(d)(3) (2010).  
Indeed, the April 2009 examiner noted that the Veteran only had 
slight impairment with regard to her costochondritis.  As noted 
above, under Diagnostic Code 5321, a noncompensable evaluation is 
assigned for a slight muscle disability.  Therefore, the Board 
finds that a compensable evaluation is not warranted under 
Diagnostic Code 5321.

Consideration has again been given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected costochondritis, as a review of 
the record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such disability 
to warrant consideration of any additional alternate rating 
codes.

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected costochondritis is best 
characterized as productive of a noncompensable rating under 
Diagnostic Code 5321.  While the Board acknowledges the Veteran's 
lay statements as noted above to include her assertion that her 
chest pain interferes with her work and other activities, there 
is no clinical evidence of record that the pain causes any 
limitation of motion or an increased limitation of function of 
the chest, lungs or ribs.  The Board notes in this regard that 
the rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board notes that 
on VA examination in April 2009, the Veteran denied that the pain 
inhibited her from any particular activities and was not 
receiving any treatment for the disability.  The Board observes 
further that the Veteran's opinions and observations alone cannot 
meet the burden imposed by the rating criteria under 38 C.F.R. § 
4.150 with respect to determining the severity of her service-
connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (2) (2010).  Determining the severity 
of the Veteran's disability must be done by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
discussed above, none of the competent medical evidence of record 
supports a higher rating than is assigned.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

The Board notes that there is no probative evidence of record 
that the Veteran's costochondritis warrants a compensable rating 
on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any 
limits on the Veteran's employability due to her disability have 
been contemplated in the above stated rating under Diagnostic 
Codes 5099-5010 and 5321.  The evidence also does not reflect 
that the Veteran's disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  In this regard, the Board notes that the April 2009 
examiner noted that the Veteran's condition did not interfere 
with the Veteran's occupational duties.  Although the Veteran has 
submitted leave information asserting that she had to use a fair 
amount of sick leave because of pain due to her costochondritis 
and her low back disability, the Board does not find it clear 
from the record that the costochondritis presents an unusual 
disability picture in this case given the minimal findings shown 
on objective examination.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board acknowledges the Veteran's statements that her service-
connected disability is worse than the assigned rating.  However, 
the Board places significantly more weight on the objective 
clinical findings reported on examination than the Veteran's own 
subjective statements in support of her claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of the 
Veteran's service-connected disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).  As a 
preponderance of the evidence is against the assignment of a 
compensable disability rating, the benefit-of- the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial compensable rating for costochondritis 
is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in 
January 2009 for further development.  Unfortunately not all of 
the requested development was conducted.  As such, while the 
Board regrets the further delay, the Veteran's claim for 
entitlement to an initial increased rating for degenerative 
changes of the lumbar spine must be remanded.

The Board notes initially that the previous remand requested that 
an orthopedic and neurological examination be afforded with 
regard to the aforementioned claim.  The Board notes that 
examination was provided.  The remand also requested that the 
aforementioned claim be adjudicated under both the old and 
revised criteria for musculoskeletal disorders given the 
Veteran's claim was originally made in May 2003 before the most 
recent revision of the criteria was implemented.  In this regard, 
the Board notes that the rating criteria for the musculoskeletal 
system pertaining to the spine were revised during the pendency 
of this appeal, effective from September 26, 2003.  Finally, the 
Board requested that the issue of service connection for a 
thoracic spine disability be formally adjudicated as the Veteran 
had raised such a claim in correspondence, and since the old 
rating criteria potentially provided for separate ratings for 
disability of the lumbar and thoracic spine.  See January 2009 
Board remand, page 9, numbered paragraph six (6).  

Unfortunately there is no indication that the Veteran's claim was 
adjudicated under the old criteria for musculoskeletal disorders 
which provides for separate ratings for the lumbar and thoracic 
spine.  As such the Board finds that the claim for entitlement to 
an increased rating for degenerative changes of the lumbar spine 
must be readjudicated under both the old and revised criteria, 
and the AMC should adjudicate the issue of entitlement to service 
connection for a thoracic spine disability separate from the 
Veteran's service-connected degenerative changes of the 
lumbosacral spine.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should adjudicate the issue of 
entitlement to service connection for a 
thoracic spine disability separate from the 
Veteran's service-connected degenerative 
changes of the lumbosacral spine.  Inform the 
Veteran and her representative of her 
appellate rights.  They should also be 
informed that if she disagrees with the 
outcome, a timely appeal (notice of 
disagreement and, following a statement of 
the case, a substantive appeal) will be 
required for appellate review of any 
additional issues.

2.  The AMC should readjudicate the merits of 
the claim for initial higher evaluation for 
degenerative changes of the lumbosacral spine 
based on all the evidence of record and all 
governing legal authority, including the VCAA 
and implementing regulations and the old and 
revised rating criteria for the 
musculoskeletal system.  The AMC's 
consideration should include the applicable 
diagnostic criteria for rating spinal 
disabilities in effect from the effective 
date of service connection (April 30, 2003) 
as well as all revisions.  In this regard, it 
is noted that application of the new 
regulations is not appropriate prior to the 
effective date of the regulation change.  
After completion of the above, and any other 
development deemed necessary, review the 
expanded record and determine if the Veteran 
has submitted evidence sufficient to warrant 
entitlement to the benefits sought.  Unless 
the benefits sought on appeal are granted, 
the Veteran and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case (SSOC) and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


